Title: To Thomas Jefferson from Jared Sparks, 13 May 1826
From: Sparks, Jared
To: Jefferson, Thomas


Dear Sir,
Richmond,
May, 13th 1826
Your kind favor of 8th ulto reached me in Raleigh, and I write to thank you for the willingness you express to promote my project of a history of the Revolution. As my tour has already been much longer in duration than I expected, and as pressing duties at home demand my speedy return, I am compelled for the present to deny myself the pleasure of the visit to Monticello, which I contemplated.I have examined all the records in the public archives of Georgia, South Carolina, North Carolina, and Virginia. In some cases these are imperfect, particularly at that deranged period of the commencement of the Revolution; but I have on the whole met with good success in Collecting important manuscript documents. I have at least made  myself certain, that I have had access to everything of this nature, which can be of historical value. I shall do the same in all the old states, and as far as possible collect whatever was printed during the period in question. From individuals I shall obtain such papers as I can. The Library of Harvard College, embracing Ebeling’s & Warden’s collections, is uncommonly rich in American history. To this I shall have constant access. I shall also examine thoroughly the Library of congress, as well as the papers in the several offices at Washington. When all this shall be done, I shall have the whole ground fairly open before me.Yesterday I passed in the Council chamber here reading the letters of the Executive. Your letters in 1781 give a much more full and minute account of the state of events in Virginia at that time, than can be collected from all the histories that have been written. Such letters, and parts of letters, as are of a general nature, I have marked to be copied; as also those of Lafayette & Steuben written to the executive. They have all been well arranged by the present Clerk of the Council.At Columbia I saw Dr Cooper. He is somewhat recovered from his late illness, but not entirely restored. He rides and walks a good deal, attends to his college duties, and is gaining strength and activity. The college is in a flourishing condition. It is fortunately in high favor with the state owing in some degree to the circumstance that many of the members of the legislature have been graduates of the college, and carry with them into public life a kindly feeling towards the institution at which they were educated. This is a good foundation of a continued and solid patronage.With sentiments of high respect, and sincere regards, I have the honor to be, sir, your most obt. sevt.Jared Sparks